 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentral Power and Light Company and Troy Lee Ma-loy. Case 23-CA-6747November 24, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn September 8, 1978, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in answer to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Cen-tral Power and Light Company, Corpus Christi, Tex-as, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:Substitute the following for paragraph 2(d):"(d) Notify the Regional Director for Region 23,in writing, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with."The Respondent has excepted to certain credibility findings made bh theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilitlunless the clear preponderance of all of the relevant evidence consinces usthat the resolutions are incorrect. Standard Dry Wall Producis. Ini .91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullsexamined the record and find no basis for reversing his findings2 The Administrative Law Judge inadvertently directed Respondent tonotify the regional director within 20 days from the date of receipt of hisrecommended Order as to Respondent's anticipated compliance therewith.Board policy dictates, however, that such notification occur within 20 daysof the recommended Order. Accordingly, we have modified our Order toreflect such policy.DECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on May I I and 12, 1978, at CorpusChristi, Texas, pursuant to a charge filed by the ChargingParty (hereinafter Maloy) on September 23, 1977, whichwas served upon Respondent by registered mail on thesame date, and a complaint and notice of hearing issued bythe Regional Director for Region 23 of the National LaborRelations Board on December 2, 1977, which was alsothereafter duly served upon Respondent. The complaintalleges that Respondent discharged Maloy on or aboutSeptember 18, 1977, and has since refused to reinstate himbecause of his union or other concerted activities and thatRespondent has thereby violated and is violating Section8(aX)(1) and (3) of the Act. In its answer to the complaint,which answer was also duly filed, Respondent has deniedthe commission of any unfair labor practices.For reasons which appear hereinafter, I find and con-clude that Respondent has violated the Act essentially asalleged in the complaint.tAt the hearing the General Counsel and Respondentwere represented by counsel. All parties were given fullopportunity to examine and cross-examine witnesses, to in-troduce evidence, and to file briefs. The parties waived theright to make oral argument at the conclusion of the hear-ing. The General Counsel and Respondent have filedbriefs, which have been considered. Upon the entire recordin this case, including the briefs, and from my observationof the witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under and existing by virtueof the laws of the State of Texas. At all times materialherein, Respondent has maintained its principal office inCorpus Christi, Texas, with various facilities throughoutthe State of Texas, including Corpus Christi, Texas, whereit is engaged in the production, transmission, distribution,and industrial, commercial, and residential sale of electric-ity in 44 counties in Southwest Texas. The Corpus Christifacilities are involved in this proceeding.During the 12 months preceding the issuance of thecomplaint, a representative period, Respondent receivedgross revenues totaling in excess of $1 million. During thesame 12-month period, Respondent purchased goods andmaterials valued in excess of $50,000 from firms locatedoutside the State of Texas, which goods and materials wereshipped directly to Respondent at its various facilities with-in the State of Texas directly from points outside the Stateof Texas.In his brief the General Counsel urges that I make additional findingswith respect to other matters not alleged in the complaint which he contendsare unfair labor practices and were fully litigated at the hearing. I shall denythis request for reasons to be enumerated later in this Decision.456 CENTRAL POWER AND LIGHT COMPANYRespondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE t.ABOR OR(;ANIZArION INVOLVEDInternational Brotherhood of Electrical Workers, AFL-CIO and CLC. herein called the Union, is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.III1 THE ALLEGED UNFAIR L ABOR PRATICFESA. Respondent's Relevant HierarchiyThe persons named below at all times material hereinoccupied the positions set opposite their respective namesand have been and are now agents of Respondent. actingon its behalf, and are supervisors within the meaning ofSection 2(11) of the Act:S. E. Kelley. Jr.Leroy SalterDon O. DanielJack JohnsonGene PlessBugger BinghamDistrict ManagerDistribution Superinten-dentDistrict EngineerGeneral ForemanForemanForeman 2Maloy, the Charging Party, began work as a Class "C"lineman with Respondent on or about May 7. 1973. Priorto that time, he had worked for about 10 years as a linemanand later as a working foreman with Magic Valley ElectricCoop in Mercedes, Texas.Maloy progressed to the position of Class A lineman inabout 1-1/2 years. The usual time within which an employ-ee advances to the Class "A" lineman category with Re-spondent is about 6 to 7 years. Maloy's rapid rise was inpart related to his appointment at the Class "C" level (by-passing the lower grades of lineman-trainee and apprenticelineman) based on his prior experience with Magic Valley.Thereafter-at least until 1976, when he became in-volved with the Union-Maloy was considered by his fel-low employees and by supervisors to be a very fine employ-ee 3 and a hard worker.4In five employee performancereviews by Respondent from 1973 through 1976, he wasrated 'good" or "outstanding" (the top two columns) on all15 rating criteria. His 1975 and 1976 reviews were indeedoutstanding on all criteria except written and oral commu-nications, where he was rated good. Special comments onall these forms from 1973 to 1976 indicate he was doing a2 Respondent's answer generally admitted that these individuals occupiedthese positions, "are" agents and "are supervisors within the meaning of theAct." My findings add to the admission the conclusions "at all times mate-nal" and agents of Respondent "acting in its behalf." based on the allega-tions of the complaint which were not denied by the answer See Sec 102 20of the Board's Rules and Regulations and Statements of Procedure. Series 8.as amended3Per the credible testimony of then-fellow employees Rendon aindSchultz.4 Per the credible testimony of former supersisor D)avid Barber, now nolonger employed by Respondent."very good job" and was a "good" or "excellent" employ-ee. His 1975 and 1976 reviews specially commented thatMaloy did a "very good job of running the crew when theforeman was absent." All five reviews were signed by Fore-man Jack Murr. They were endorsed, variously, by DistrictManager S. E. Kelley. General Foreman Bingham, Con-struction Superintendent Salter, and District EngineerDaniel.B. The Union CampaignIn March 1976. Maloy signed a union authorization cardand became a member of the Union's organizing commit-tee. Thereafter Maloy wore and distributed union buttonsor other devices bearing the Union's name, such as plasticshirt-pockei pen holders, key chains, and pens. He alsoauthored, and was a cosigner of. two letters distributed toall of Respondent's employees in September or October1976 and in FebruarV 1977 in which he strongly advocatedthe Union.The Respondent became aware of the union activities ofMaloy about the middle of 1976.5Respondent actively opposed the Union's organizationalcampaign. It sent letters to all of its employees in July andOctober 1976 over the signature of its chief executive,R. W. Hardy, in which it stated that its position of opposi-tion to unionization was well known and urged the em-ployees to vote against the Union in an upcoming Board-conducted election. Handouts opposing the Union werealso distributed, and at least six or seven meetings of em-ployees were held, for example at the Corpus Christi loca-tion. in which Respondent through high corporate officialssuch as S. E. Kelley (C'orpus Christi district manager).Hardy. and Aaron Autrey, Respondent's president, lec-tured the employees on union strikes, fines, and assess-ments.Another letter, dated January 13, 1977, was sent to allemployees by the Respondent over the signatures of Hardyand Autrey, in which the Respondent stated that it did notwant "to be forced to operate the union way" and that itand employees could work out their differences "withoutany interference from outsiders." This letter again urgedthe employees to vote against the Union.A Board-conducted election was held on February 8. 9,and 10, 1977. Maloy was the union observer at some sixlocations. The Union lost the election.C. The Falling Out Between Respondent and MaloyIn October or November 1976, after Maloy had beeninvolved for some time in the Union's organizational cam-paign, Maloy spoke with Kelley. In this conversation Kel-ley told Maloy that Maloy's former employer had contact-ed Respondent and said that Maloy was a troublemaker.Kelley added that Respondent knew this before it hiredMaloy but, through Salter's insistence, hired him anyway.6The next time Maloy confronted Kelley was on Febru-ary 16, just after the Board election. For an understandingDaniel so admitted.' Malov credihbl so teslified and Kellei did not dens it457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof what Kelley said at that meeting, we must harken backin time to earlier events dealing with Respondent's employ-ment situation and its assumption of work which had pre-viously been contracted out.Prior to 1975, Respondent had subcontracted tree-trim-ming work.By 1975, residential construction in the area of Respon-dent's Corpus Christi district had taken a downturn, andthere was less need for Respondent to maintain large crewsof construction employees. Respondent, however, decidednot to lay off any men but to attempt to ride out the reces-sion. To keep its men busy, it assumed the tree-tnmmingwork which had been performed by outside contractorsand assigned it to its own crews. In 1976, the system was toassign this work to crews on a rotating basis. The work wasobjectionable to employees, if only because of the noiselevels around the chipper (the machine used to chop uptree limbs)-levels which exceeded the relevant OSHAstandards.Prior to February 1977, Maloy had not been assigned toone of the rotating tree-trimming crews.On February 16, 1977,7Maloy went to see Kelley abouttwo matters-the fact that Foreman Jack Murr continuedto fill out evaluations in pencil, and management's changein a decision made by Maloy when Maloy was an actingforeman. which caused employee Selso Perez to lose vaca-tion time. Maloy had previously complained about Murr'saction of filling out evaluation forms in pencil because, in aprior year, Murr had changed an entry on Maloy's formfrom "unknown" to a favorable rating after Maloy hadseen it. While this change was an improvement in Maloy'sown specific rating, that practice and its obvious potentialfor having penciled ratings changed later for the worse waswhat concerned Maloy.In any event, Maloy told Kelley that Maloy's indigna-tion over Murr's pencil rating practice, and the raw dealMaloy felt management had given Perez, had caused Ma-loy to decide to "fight for the Union as long as [he] lived."At this meeting Maloy also brought up the matter of thedanger of taking linemen, who normally climbed 45-footpoles, and using them at another location on 120-footpoles.Kelley responded that the union business was all in thepast and that instead of changing the Company to Maloy'sway of thinking Maloy should start doing what the Com-pany was doing. Kelley further responded that when Ma-loy came to work for Respondent from Magic Valley thelatter had advised Respondent that Maloy was nothing buta "damn troublemaker." In this same conversation, Kelleyasked Maloy what Maloy would do if Kelley put Maloy ona tree-trimming crew. Maloy replied that if a top linemanwere rut on tree trimming it would hurt the limeman'spride.On February 17, Kelley made a memorandum of hismeeting with Maloy on the day before.On or about March 18, Maloy was called by Foreman7 All dates appearing hereinafter occurred in 1977 unless otherwise noted.These findings are based on a composite of the testimony of Maloy andKelley as to this meeting. The testimony of one does not essentially conflictwith that of the other.Graves and told to see Salter. Maloy went to Salter's office,where the latter offered Maloy a transfer to Pharr, Texas,at the same rate of pay and in the same classification asMaloy already enjoyed. Maloy rejected this offer but askedto see his personnel file.On reviewing this file, Maloy learned that Murr hadwritten a memorandum dated February 17, 1977, on thematter previously mentioned, the change by Murr of aprior evaluation on Maloy after Maloy had signed the eval-uation. In this memo Murr averred that Murr had advisedMaloy of the change after the change had been made.Maloy testified at the hearing, and I find, that Murr hadnever told him about the change in the review form.9On or about March 22, Maloy happened to meet Murron the loading dock of their place of work. Maloy, advert-ing to Murr's memo of February 17, stated that the memodid not reflect the truth. At this, Murr called Maloy a liar.Maloy responded that Murr was a liar.°0Thereafter, Murr and Johnson, who allegedly witnessedthe foregoing incident, purportedly advised Salter that Ma-loy had called Murr a "goddamned liar," and Salter in turnso advised Kelley, according to Kelley.Kelley called in Maloy in the early afternoon of March22 and questioned Maloy about what had occurred. Maloydenied calling Murr a "goddamned liar" but admitted call-ing Murr "a liar" when Murr had first called Maloy thesame. After hearing Maloy's version, Kelley asked Maloywhat Maloy would do if Respondent put Maloy back onMurr's crew. Maloy responded that this would be all rightif the documentation of the altered review matter were re-moved from Maloy's files and if Murr would use a pen onfuture evaluation reviews. Kelley also discussed the possi-bility of moving Maloy to tree trimming. No action wastaken at the time, however.About 4:30 that same afternoon. Maloy was again calledinto Kelley's office, where he was confronted by Kelley,Salter, Johnson, and Murr. Kelley told Maloy that Maloywas suspended for 5 days for insubordination and not tocome back to the office.Maloy returned the next day, March 23, to obtain thesuspension in writing. Kelley indeed wrote out a confirma-tion and gave it to Maloy. Maloy thereafter served the sus-pension.On April 1, a few days after Maloy returned from hissuspension, permanent tree-trimming crews were estab-lished, and Maloy was assigned to one such crew. Assign-ments were made on the basis of seniority.'' Maloy becameso upset upon hearing this news at the meeting where thetree-trimming assignments were made that he walked out,asked for a day's vacation, and went to the doctor, whogave him some pills.A day or so later, Maloy spoke to Graves and askedGraves for a few more days' vacation, which Graves re-fused, saying he had a man out sick already. Maloy thenasked Graves why Maloy had been assigned to tree-trim-ming work, and Graves replied that since Maloy was caus-9 Murr did not testify.10 These findings are based on the credible and undisputed testimony ofMaloy. Johnson. like Murr. did not testify.I Daniel and Maloy credibly so testified with respect to seniority selec-tion for this assignment458 CENTRAL POWER AND LIGHT COMPANYing so much trouble, Graves decided that is where Maloyneeded to be.'2A few days after being assigned to tree-tnmming work,Maloy developed ear trouble. As previously pointed out.tree trimminig involves the use of an automatic chipperwhich makes a great deal of noise. Maloy went to his ownfamily doctor, who told him he had an infected ear and airpockets behind his ear drums. Maloy reported this problemto his then-immediate foreman, Charles "Bugger" Bing-ham.On or about April 24 Maloy filled out a Respondentmedical report, after which an appointment was made forhim with a Dr. E. Brown, an independent industrial medi-cal specialist. Brown suggested that Maloy use sonic earplugs, which Maloy used, but unsuccessfully.In this state of events, Maloy spoke with Kelley andrequested that Kelley transfer him until Maloy found outfrom the doctor whether noise was really causing the trou-ble. Kelley told Maloy that Kelley would either have toterminate Maloy or have him put on disability. Kelley ad-vised Maloy, however, that he could stay home until resultswere received from an examination by an ear specialist-aDr. Zane-with whom an appointment was made.Maloy went to see Zane on or about May 19. Zane gaveMaloy a note to take back to Respondent which stated:Mr. Maloy shows evidence of hearing loss in hisears secondary to noise exposure. He should workwith ear protection or be transferred to another posi-tion.Maloy was then given NRA-approved ear muffs and putback on tree trimming. These muffs helped Maloy some,but he nonetheless experienced ringing in his ears from hiswork. Maloy took about a week and a half off from workduring May 1977.He returned to tree-trimming work in June and contin-ued until early July.In July, at the suggestion of Dr. Zane, Maloy underwentan operation for correction of his ear problem. After theoperation Maloy was off from work for about 2 weeks andreturned on July 26.On or about August 3, Kelley spoke with Maloy at theservice center from which Maloy worked and told Maloythat Kelley had learned that Maloy was interested in atransfer to Pearsall, Texas. Kelley advised Maloy that hewould look into it for Maloy but that it would not do Ma-loy any good because they had "heard" about Maloy andhis union activities at Pearsall. Kelley added that in view of"the [way the Board election] vote went, they didn't wantpeople like you [Maloyl out there [at Pearsall]." With this,Maloy told Kelley to forget it. Kelley nevertheless got backwith Maloy the next day and advised him that he had con-tacted B. C. Kendall (Respondent's vice president incharge of district operations) about the proposed transfer.Kelley reported that Kendall told him that Kendall did notwant Maloy in any of Kendall's districts.12 I find Graves to be a supervisor within the meaning of the Act and tohave occupied that status at the times in question. for he s.as a foreman atsuch times, and other foremen are admittedly supersisors (e g.. Pless andBingham)Maloy did not get the transfer.'3Maloy continued to do tree-trimming work but likewisecontinued to have problems with his ears because of thenoise.On or about September 15, Maloy returned to Dr.Zane's office. Dr. Zane advised Maloy that the July earoperation had been unsuccessful and that another onewould be necessary. Zane gave Maloy a note to return toRespondent, which stated:Mr. Maloy is having increased symptoms of ringingin his ears. He should have his job changed to protecthim from CPL [Respondent] from liability.Maloy turned in the note, which was eventually handedover to Daniel. the district engineer,On or about September 16, Daniel spoke with Maloyand told Maloy that the note looked like an ultimatum andthat Maloy had reached the end of the line. Daniel statedthat Respondent had no further use for Maloy in that dis-trict.On September 19, Maloy came in to get his final check.Maloy spoke at the time with Superintendent Salter, whotold him that he was discharged.Maloy has not returned to work for Respondent, andtree trimming by Respondent's own crews has been discon-tinued.Concluding FindingsThe General Counsel has made out a substantial primafacie case that Maloy's discharge was motivated by hisunion activities.Thus, Maloy was a leader in the Union's unsuccessfulcampaign to become the employees' bargaining representa-tive. As previously recounted, he was a member of theUnion's organizing committee, distributed union buttonsor other devices, authored or cosigned widely distributedunion campaign letters, and was a union observer at sev-eral locations for the Board-conducted election of Febru-ary 8, 9, and 10. At his first confrontation with manage-ment (Kelley) on February 16, after the Union lost theelection, Maloy advised that he would continue to fight forthe Union, citing two matters about which he had come tocomplain-Murr's practice of doing evaluations in penciland Perez' problem with leave.Management had known of Maloy's union activitiessince at least the middle of 1976, as Daniel admitted.Management actively opposed the'Union in a campaignof letters and speeches previously described.I further conclude that management particularly op-posed the participation by Maloy in the Union's campaign.For, as I ha\ e found, in the confrontation between KelleyI The findings as to the transfer incident are based on the credible testi-mony of Maloy, as partially corroborated by Kelley. To the extent thatKelley's testimony is contrarv to these findings I do not credit it I foundKelley to be an uncertain and unconvincing witness -which Is in part dem-onstrated by the record, e g, his plain failure to answer a number of ques-tions put to him. While Kelle) claimed he told Maloy that union activitieshad nothing to do with the matter, Kelley admittedly said that the problemwas that Malo,) was a troublemaker MaloN was generall) more certain inhis testimon). Further. in this instance fv.aloy's testimony is supported b.notes Maloy kept of the event459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Maloy on February 16, Kelley, after being told ofMaloy's continued allegiance to the Union, warned Maloythat the union business was in the past and that Maloyshould start doing what the Company was doing. Kelleyalso reminded Maloy in this conversation that Maloy hadcome to Respondent with a reputation as "a damn trouble-maker" (from Magic Valley) and asked Maloy what hewould do if Kelley put him on tree-trimming work. Theeffect of Kelley's resurrection of the "troublemaker" mat-ter in the context of this conversation could only be tomake Maloy feel that he was now being so classified byRespondent as the result of his efforts on behalf of theUnion.'4This, coupled with the question as to what Maloywould do if Kelley put Maloy on tree trimming, was in-tended to and did make Maloy feel that Respondent mightpunish him for his union involvement. Tree trimming, asthis record amply demonstrates, is onerous and degradingwork for a top-rated lineman, assignment to which, as Ma-loy credibly testified without dispute, caused complaintsfrom a number of employees.'5After this February confrontation, there followed anumber of attempts by Respondent to persuade Maloy totake a transfer to another area (e.g., in March to Pharr,Texas), but Maloy declined for various reasons.When Maloy finally was assigned to tree-trimming activ-ities in early April-an assignment made on the basis ofseniority, according to the testimony of both Daniel andMaloy-supervisor Graves nonetheless reiterated whatKelley had implied to Maloy in February-that the assign-ment was a punishment. Even if the real basis for the as-signment was seniority, Grave's remark itself was coerciveand further evidences Respondent's animus againstMaloy's union activities.In early August, when Maloy, on his own, developed aninterest in a transfer to Pearsall, Texas, Kelley suggested tohim that the transfer effort would fail because of Maloy'sunion activities.Finally, when faced with Dr. Zane's warning in Septem-ber that Maloy should be transferred away from tree trim-ming to protect Respondent from liability for damagecaused to Maloy's hearing, Respondent did not make sucha transfer but utilized the warning as a basis for discharg-ing Maloy. In so doing Respondent gave Maloy disparatetreatment from that of at least one other employee whorequested reassignment from tree trimming (Rendon) andseveral employees over a period of years whose physicaldisabilities had required them to take up less arduous du-ties, usually inside the plant (e.g., Barrientos, Roddy Per-ez,17Alfred Licea, Charles Eriger, Joe Hayes, etc.). Maloy14 "Troublemaker" is a familiar euphemism for union supporters. E.g..The Huntington Hospital Inc., 218 NLRB 51, 57 (1975).The question about this assignment could only have been designed tocoerce Maloy. The meeting had nothing to do with work assignments, andmanagement obviously had the authority to make any lawful work assign-ment without first discussing the matter with the prospective assignee.16 All of the foregoing amply establishes Respondent's animus against theUnion generally and against the union activities of Maloy particularly.17 Perez was given such a reassignment in early 1977 despite Daniel'sclaim that no such reassignments were made for people under Daniel afterDaniel became district engineer in 1975. Perez was under Salter, who re-ports to Daniel. Daniel, in any event, admitted that for employees underother supervisors in the Corpus Christi district such compassionate reassign-himself had several times sought to be taken off tree-trim-ming work during the prior several months--one occasionbeing in May, when he sought a reassignment from Kelleyuntil his ear situation was finally straightened out. Kelleytold Maloy that Maloy's only job was tree trimming,which, of course, Kelley knew Maloy disliked and fromwhich Maloy was suffering ear problems.It may be noted that Rendon (who, unlike Maloy, wasreassigned from tree trimming on request) had previouslyexperienced difficulty working with Supervisor Murr, ashad Maloy. Maloy's alleged difficulties with supervisorssuch as Murr were, per Daniel, among the reasons forMaloy's discharge.Respondent's failure to transfer Maloy at least tempo-rarily away from tree timming to other duties is furtherquestionable on the basis of Maloy's prior high value as anemployee. Thus, Respondent gave Maloy outstanding rat-ings as recently as 1976 (I will take up his alleged 1977rating later in this Decision), a:ndC Maloy had been utilizedas acting foreman on several (occasions. Maloy had in all 15years experience in utility work. Further, the tree-trimmingwork of Respondent's employees (which ended on January1, 1978) had been expected to be phased out by Respon-dent, and such expectation was indeed mentioned by Re-spondent's officials to the employees at the meeting ofApril 1, when the establishment of the permanent tree-trimming crews was announced.'" Finally, Respondentmade no effort in September to discuss with Dr. Zanewhat, if anything, could be done to cure Maloy's ear prob-lem. If Respondent had, it would have certainly learnedfrom Zane what Zane told Maloy-that Maloy needed an-other ear operation because the prior one performed byZane in July had been unsuccessful.In the fact of this strong prima facie showing, Respon-dent defends that, in view of the Zane warning note ofSeptember 15, it had no choice but to discharge Maloy.Respondent urges that this discharge was not based onMaloy's union activities. It points out (correctly) that otherwell-known union adherents (union election observers)have not been discharged. It says that it made numerousefforts to placate Maloy in his complaints over penciledperformance reviews and the lost time of Selso Perez. Iturges that if it had wanted to get rid of Maloy it had amplereason for doing so in March, when Maloy was insubordi-nate to Murr (the "liar" incident), and in April, when Ma-loy walked out of the meeting when permanent tree-trim-ming crews were announced. It says it made several offersto transfer Maloy, but Maloy refused. Finally, it points outthat the union activity had long since died down by thetime of Maloy's discharge, hence that such activity must bedevalued as a factor bearing on that discharge.I reject Respondent's contentions.Taking first the matter of Respondent's claimed lack ofoptions with respect to Maloy in the face of Dr. Zane's noteof September 15, it had a number of options, the simplestof which was, of course, to transfer this valuable employeeback to lineman's work and put another employee on treemenus were made by Respondent (e.g.. of Barrientos).1I As Rendon credibly testified on cross-examination.460 CENTRAL POWER AND LIGHT COMPANYtrimming;t9or Respondent could, as it had done for otheremployees, have found Maloy a temporary assignment in-doors or even placed him on leave (as it had done before)until his ear problem had been finally resolved (bearing inmind that a second operation might have been successful).The question, thus, is not what Respondent could do butrather what it wanted to do.As to Respondent's contention that it sought to placateMaloy in his objections with respect to penciled evalua-tions and the Selso Perez leave matter, there is no indica-tion that Respondent gave Maloy satisfaction with respectto either of these complaints.While it is true that other known union adherents havenot been discharged, this is irrelevant. It is well settled thatan employer's failure unlawfully to discharge some em-ployees does not exculpate it from the charge that it hasunlawfully discharged others.20As to Respondent's contention that if it had really want-ed to get rid of Maloy it had numerous prior opportunitiesto do so for insubordination-the record does not supportthis argument.As to the "liar" incident in March, the record shows thatMurr and Johnson, a purported witness to the event, alleg-edly advised management (eventually Kelley) that Maloyhad called Murr a "goddamned liar" with respect to Murr'sstatement to Kelley that he had advised Maloy of hischange of Maloy's rating on a prior evaluation form. WhenKelley spoke to Maloy, Maloy told him that Murr hadcalled Maloy a liar first, before Maloy responded thatMurr was the liar. Maloy denied that he had ever calledMurr a "goddamned liar." Maloy gave the same descrip-tion of the incident under oath at the hearing. NeitherMurr nor Johnson testified.Accordingly, I conclude that no insubordination oc-curred here. The undisputed and credible testimony showsonly that Maloy called Murr a liar, and that he did so onlyin defense against Murr's improper allegation that Maloywas a liar.With respect to the April I walkout involving Maloy, thefull facts are that Maloy asked for leave when he walkedout and was given leave. That is, he did not just-insubor-dinately-walk out, as Respondent contends.While Respondent is correct that, insofar as this recordshows, the union activity among Respondent's employeeshad died out with the Union's defeat in the election inFebruary, the dying out of the activity is not the question.The question is whether or not the reaction, if any, byRespondent to the activity had died down at the time ofMaloy's discharge. The short answer to this question is thatthe reaction was still vibrant, certainly in the heart of Kel-ley-Respondent's principal actor in regard to the han-dling of Maloy in this case-who had told Maloy as recent-ly as August that Maloy would be denied a transferbecause of Maloy's union activities.Yet other reasons cause me to reject Respondent's con-[9 While such other employee might have to be taken out of seniority. Inote that Respondent had not followed seniority when the tree-trimmingcrews were first established. Hence, there would have been precedent fornot following senionty by replacing Maloy with a more senior employeewithout ear trouble.2 E.g., N.L.R.B. v. W.C Nabors Co., 196 F.2d 272, 276 (5th Cir. 1952).tentions and to agree with the General Counsel that Maloywas discharged discriminatorily. Thus, at the hearing Dan-iel attempted to introduce other reasons for Maloy's dis-charge (besides Respondent's claimed liability dilemmaposed by Dr. Zane's note of September 15). These reasonswere that Maloy could not get along with supervisors andthat Maloy had the worst performance record of any em-ployee as far as time lost.As to the claim that Maloy could not get along withsupervision, Kelley, despite initial evasion on cross-exami-nation on this question, ultimately stated that Murr wasthe only supervisor for whom Maloy worked with whomMaloy did not get along. But Murr, in five separate ratingsover the years of Maloy's employment with Respondent(the last in the fall of 1976) rated Maloy "good" to "out-standing" in all categories in each rating. In the last rat-ing 21 rendered by Murr, Maloy was rated "outstanding" inall 15 categories except "communication," wherein he wasclassified as "good."To the extent that Maloy and Murr had their differ-ences, so did other employees have difficulties with Murr'ssupervision, as the testimony of a number of witnessesdemonstrates without dispute.22As to Daniel's claim that Respondent's records showedthat Maloy had the worst attendance record, Respondent'scounsel conceded at the hearing that the documents inquestion cannot be read to support or contradict Daniel'sassertion. Kelley-in effect, contradicting Daniel on thispoint-testified that the documents are not even issued un-til the end of the year (whereas Maloy was discharged inSeptember).This shifting of defenses at the hearing in order to builda case to support a discharge-particularly where, as here,the testimony of Respondent's witnesses is contradictory inregard to such newly raised matters-may be considered indetermining the real motive for a discharge and is a cir-cumstance suggesting an attempt to obfuscate the true mo-tivation.23I so consider it here.I conclude on the basis of all the foregoing that Respon-dent seized upon Dr. Zane's letter of September 15 as apretext to rid itself of one of its most active union adher-ents and that Respondent terminated the employment ofMaloy because of his union activities. I accordingly con-clude that by discharging Maloy for this reason and subse-quently refusing to reinstate him Respondent has violated,and is violating, Section 8(a)(3) and (I) of the Act.2421 I reject the rating, allegedly signed by Bingham In 1977, which is in therange of "needs improvement" to "good.- Bingham did not testify and,according to the unrebutted testimony of Maloy, was angered that Maloyhad not been put in charge of Bingham's crew (as Bingham had suggested)while Bingham was on vacation in July or August 1977. This. of course.suggests that Bingham had a high regard for Maloy at that time. I so findFurther. as Kelley testified, ratings are given in October October 1977 wasafter Maloy's discharge and after the charge herein was filed.22 Rendon. Schultz, and Barber Schultz and Barber, as former employeesof Respondent-not shown to have been discharged or to maintain anyother bias--were disinterested witnesses21 See W'insion Rose and Mary Louise Rose, a partnership. d 'h a IdealDonutr Shop, 148 NLRB 236, 246 ( 1964). and cases cited therein.:4 In reaching this conclusion, I discredit the testimony of Daniel andKelley that the discharge had nothing to do with Maloy's union activities.See Shatruck Denn Mlning Corp. s N.L.R.B. 362 F.2d 466, 470 (9th Cir.(ontinued461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the virtual admission on the part of Kelley,previously referred to, and against the entire backgroundof events heretofore described, I further conclude that Re-spondent refused to transfer Maloy to Pearsall because ofMaloy's union activities and that Respondent thereby like-wise violated Section 8(a)(l) and (3) of the Act."2This brings us to an additional request in the GeneralCounsel's brief that I find that Maloy's transfer to treetrimming in April and his 5-day suspension in March wereviolative of Section 8(a)() and (3) of the Act, althoughneither matter was alleged in the complaint and no effortwas made to amend the complaint in either respect at thehearing. The General Counsel argues that both matterswere fully litigated at the hearing and that both occurredwithin the 6-month statute of limitations period of Section10(b) of the Act.26Respondent vigorously opposes this request, urging thathad it been charged with these offenses it would havecalled witnesses with firsthand knowledge of both matters.I reject the General Counsel's request, for I do not be-lieve that it can fairly be concluded that either matter wasfully litigated at the hearing.Thus, as to the 5-day suspension in March, neither Murrnor Johnson was called as a witness.27As to the inauguration of permanent tree-trimmingcrews on April I, we have only a few facts which show thatsuch crews were established and that the basis for assign-ment thereto-according to the testimony of Daniel andMaloy himself-was seniority. While Graves later told Ma-loy that he had been placed on tree trimming because ofthe trouble he was causing, this statement without more.and without placing Respondent on notice to establish, if itdesired to, a complete record on the permanent tree-trim-ming crew matter, is insufficient to provide a basis uponwhich to conclude that Maloy's transfer to that crew wasan unfair labor practice. For Graves might simply havetaken the opportunity-provided by Maloy's questionabout why he was put on tree trimming-to make a state-1966). where the court, in speaking of the evaluation of an employer's mo-tive for discharge, stated:Actual motive, a state of mind, being the question, it is seldom thatdirect evidence will be available that is not also self-serving. In suchcases the self-serving declaration is not conclusive; the trier of fact mayinfer motivation from the total circumstances proved. Otherwise noperson accused of unlawful motive who took the stand and testified toa lawful motive could be brought to book. Nor is the trier of fact herethe trial examiner-required to be any more naif than is a judge. If hefinds that the stated motive for discharge is false, he certainly can inferthat there is another motive. More than that he can infer that the mo-tive is one the employer desires to conceal-an unlawful motive atleast where, as in this case, the surrounding facts tend to reinforce thatinference. IFootnote omitted.]25Cf. Chef Nathan Sez Eat Here, Inc., 181 NL.RB 159. enfd. 434 F.2d 126(3d Cir. 1970).26 Separate charges alleging these matters as unfair labor practices werepreviously filed and withdrawn by Maloy.21 While I have made certain findings of fact adverse to Respondent withrespect to this incident, I have done so on the basis of the credible testimonyof Maloy under oath as undisputed by Murr and Johnson. That is, as tothese facts (which otherwise relate to Respondent's defense that it had manyopportunities to fire Maloy, had it wanted to). I have found such facts onthe basis of the record presented to me. Such is my function. To go furtherand promote these facts into an unfair labor practice finding against Re-spondent without notice is another matterment to harass Maloy for his union activities even if theassignment had not been made for that reason (Gravesremark has been relied upon in my "animus" findings, su-pra.) Indeed, with Maloy's own testimony (coupled withthat of Daniel) that Maloy's assignment to that crew wasmade on the basis of seniority, the direct evidence pre-sented in this record that the assignment was nondiscrinm-natory is in equipoise with the direct evidence to the con-trary-i.e., Graves' statement. While the circumstantialevidence dealing with Respondent's other conduct towardMaloy might shift the balance against Respondent (e.g.,Kelley's reaction to Maloy's renewed avowal of union alle-giance at the meeting of February 16, where Kelley askedhim what he would do if he was assigned to tree trimming),I am unwilling to make that assessment where Respondentwas not put on notice of any need to defend against aseparate unfair labor practice arising from this matter andgiven the opportunity to show by a preponderance of theevidence that the crewing for tree trimming was establishedin a nondiscriminatory manner, as the "seniority-basis"testimony of Daniel and Maloy indeed suggests.I note, in any event, that Respondent's crews were nolonger performing tree trimming at the time of the hearing;hence my recommended reinstatement Order, when effec-tuated, will place Maloy back in his lineman's job or a jobequivalent thereto. The recommended Order shall also di-rect Respondent to cease and desist from discrimination inregard to hire and tenure of employment or any term orcondition of employment of any of Respondent's employ-ees. This latter aspect of the remedy will, inter alia, pre-clude any unlawful assignment of Maloy to more onerousand objectionable work should Respondent ever be of amind to make such an assignment in the future.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYThe recommended Order will contain the conventionalprovisions for cases involving unlawful discrimination inviolation of Section 8(a)(l) and (3) of the Act. This Orderwill require Respondent to cease and desist from the unfairlabor practices found and to post a notice to that effect,which will also state the affirmative action Respondent willbe required to take to remedy these violations.Thus, Respondent will be required to offer Troy Maloyimmediate and full reinstatement to his former position asa Class "A" lineman or, if such position no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights or privileges. He will be makewhole for any loss of earnings he may have suffered byreason of Respondent's discrimination against him by pay-462 CENTRAL POWER AND LIGHT COMPANYment of a sum of money equal to that which he would haveearned from the date of his discharge to the date of hisoffer of reinstatement less nit interim earnings, if any, to becomputed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest thereon asrequired by Florida Steel Corporation, 231 NLRB 651(1977) .2It will be further recommended, in view of the unfairlabor practices in which Respondent has engaged (seeN.LR.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4th Cir.1958)), that Respondent be ordered to cease and desistfrom infringing in any other manner upon the rights guar-anteed employees by Section 7 of the Act.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By refusing to transfer Maloy to Pearsall, Texas, andby discharging and thereafter refusing to reinstate him, Re-spondent has violated, and is violating, Section 8(a)(3) and(I) of the Act.4. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful in complying with the terms of this Order.(c) Post at its plant on Lipan Street in Corpus Chnsti,Texas, copies of the attached notice marked "Appen-dix." 3o Copies of this notice, on forms provided by theRegional Director for Region 23, shall, after being dulysigned by Respondent, be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsuch notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of receipt of this Order,what steps Respondent has taken to comply herewith.2s See. generally, Isis Plumbing & Heating Co. 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes.30 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"ORDER 29The Respondent, Central Power and Light Company,Corpus Christi, Texas, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discouraging membership in, activities on behalf of,or sympathies toward International Brotherhood of Elec-trical Workers, AFL-CIO and CLC, or any other labororganization, by refusing to transfer, discharging, or other-wise discriminating in regard to hire or tenure of employ-ment or in any other manner in regard to any term orcondition of employment of any of Respondent's employ-ees in order to discourage union membership, activities, orsympathies.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Troy Maloy immediate and full reinstatementto his Class "A" lineman's position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay he may have sufferedas the result of his discharge in the manner set forth in theremedy section herein.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence, it has been decided that we have violated theNational Labor Relations Act, and we have been orderedto post this notice.The National Labor Relations Act gives you, as em-ployees, certain rights, including the rights:To self-organizationTo form, help, or join unionsTo bargain collectively through a representativeof your own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activities.WE WILL NOT refuse to transfer you, discharge you,or take any reprisal against you because you join, sup-port, or engage in activities on behalf of InternationalBrotherhood of Electrical Workers, AFL-CIO andCLC, or any other labor organization.463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner unlawfully inter-fere with any of your rights set forth above.WE WILL offer to reinstate Troy Lee Maloy to hisformer position as a Class "A" lineman or, if suchposition no longer exists, to a substantially equivalentposition, because the Board has found that we dis-charged him because of his union activities.WE wILL make up all pay lost by Troy Lee Maloy asthe result of his discharge, plus interest.CENTRAL POWER AND LIGHT COMPANY464